Citation Nr: 0324844	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability 
(TRIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1957 to October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 VA RO rating decision 
which, in pertinent part, denied a claim of TRIU.  

The veteran's sworn testimony was obtained at a March 1999 
hearing conducted at the RO, and the issue was perfected for 
appeal in September 1999.  

The claim on appeal was denied in a Board decision dated in 
February 2001, but the veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court), 
and in July 2001, both counsel for VA and the veteran filed a 
Joint Motion for Remand and to Stay Proceedings so that the 
matter might be remanded to the Board for consideration of 
Veterans Claims Assistance Act of 2000 (VCAA).  In a July 
2001 Court Order, the joint motion was granted, the matter 
was remanded to the Board for VCAA consideration, and the 
February 2001 Board decision was vacated.  Additional 
development of the case was then accomplished, and the case 
was returned to the RO in May 2003, for its consideration of 
the evidence obtained as a result of that development.  The 
claim continued to be denied and the matter has since been 
returned to the Board.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claim, obtained all relevant and 
available evidence identified by the veteran, and provided 
him appropriate VA medical examinations in connection with 
this appeal.   

2.  The veteran is service connected for chronic obstructive 
pulmonary disease (COPD), currently rated as 60 percent 
disabling, and nicotine dependence, currently rated as 
noncompensably (zero percent) disabling, with a combined 
rating for these two service-connected disabilities of 60 
percent.  

3.  The veteran's COPD is manifested by questionable efforts 
on pulmonary function testing which showed Forced Expiratory 
Volume in one second [FEV-1] of 65% of predicted, FEV-1/FVC 
[Forced Vital Capacity] of 74% and a Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 45%, characterized as "mild" obstructive 
airways disease, with probable mild restriction, and a 
moderately severe diffusion defect.  

4.  The veteran continues to smoke tobacco, and his service-
connected nicotine dependence is not shown to require any 
treatment or prescription medication.  

5.  The veteran was born in April 1940, he has a grade school 
(8th grade) education, with work experience in service as a 
food service helper, and post-service occupational history 
that included work in logging, construction and manual labor, 
as well as caring for his several children, and helping out 
around both the home and yard.  

6.  The veteran also suffers from a significantly disabling, 
but non-service connected ischemic heart disease, with 
associated dyspnea.   

7.  The veteran's service connected disabilities do not 
render him unemployable.   


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, and Part 4, 4.1. 4.2. 4.7, 4.16, 4.97, 4.130 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1998 rating decision, the RO granted service 
connection for COPD and nicotine dependence, assigning a 60 
percent rating under Diagnostic Code 6604 for COPD, and a 
noncompensable evaluation under Diagnostic Code 9410 for 
nicotine dependence.  The veteran has appealed the January 
1999 rating decision which denied a TRIU claim.  

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. § 3.159 
(VCAA).  The veteran was provided adequate VA examinations a 
number of times, most recently in March 2003, which included 
a review of his entire VA claims file and documented clinical 
history, as well as a well-reasoned VA medical opinion as to 
his TRIU claim.  Additionally, all identified VA and private 
treatment records pertinent to the appeal have been obtained, 
including records from Rapid City Medical Center, Rapid City 
Indian Hospital and various VA medical facilities.  
Accordingly, the Board finds that VA has met its duty to 
assist.  

VA has also met VCAA's notice requirements.  The February 
1999 statement of the case (SOC), the July 1999 supplemental 
statement of the case (SSOC), the February 2001 Board 
decision (since vacated), the October 2002 development 
letter, the January 2003 Board development notice letter, the 
May 2003 Board remand and notice, the RO's June 2003 
development letter, and the August 2003 SSOC collectively set 
forth the pertinent provisions f the VCAA, the division of 
responsibilities between the veteran and VA in obtaining 
evidence, and the evidence and information necessary to 
substantiate the claim.  Accordingly, the Board concludes 
that VA has met both the duty to assist and notice provisions 
of VCAA.  



II.  Total Ratings for Unemployability due to Service-
Connected Disability  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when a disabled 
veteran is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided first, 
however, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

The veteran is currently service connected for chronic 
obstructive pulmonary disease (COPD), which is currently 
rated as 60 percent disabling, under Diagnostic Code 6604 and 
he is also service connected for nicotine dependence, which 
is currently rated as noncompensably (zero percent) 
disabling, under Diagnostic Code 9410, and these two service-
connected disabilities result in a combined service-connected 
disability rating of 60 percent.  As such, the veteran's two 
service-connected disabilities do not meet the minimum 
regulatory requirement for him to be considered to be 
entitled to a TRIU under 38 C.F.R. § 4.16(a).  (The veteran 
has other significant disabilities, most significantly, a 
heart disorder, but they are not service-connected, and they 
are not for consideration in this appeal.)  Nevertheless, it 
is the established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16(b).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), it was held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm, 
with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15.  The fact that a 
claimant is unemployed, or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Moreover, 
unemployability associated with advancing age, non-service-
connected disorders, or intercurrent disability may not be 
used as a basis for a total disability rating.  38 C.F.R. § 
4.19.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

As indicated above, the veteran's CPOD is rated under 
Diagnostic Code 6604.  Under this Code, a 60 percent rating 
is warranted if such impairment is manifested by FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO(SB) of 40- to 55- percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

The veteran was afforded VA respiratory examinations in July 
1998 and November 1998.  On VA examination in July 1998, the 
veteran's self-declared medical history included current 
cigarette smoking of two pack per day.  As to occupational 
history, the veteran denied any long-term periods of 
employment, but he stayed home and cared for his kids most of 
his working years, and he occasionally worked in logging and 
construction-type jobs as a general laborer.  On examination 
at that time, the veteran appeared in no apparent distress, 
but spoke in a deep, somewhat hoarse voice consistent with a 
heavy smoker.  No dyspnea or cyanosis was noted, although 
some mild clubbing was observed.  The chest revealed mild 
increase in AP diameter, and lungs revealed decreased breath 
sounds with increased expiratory phase and occasional wheezes 
and rhonchi.  

Pulmonary function testing of July 1998 revealed FEV-1 of 76 
percent, DLCO of 48, and a FEV-1/FVC ratio of 81 (76 
predicted).  The assessment was "mild" COPD, with probable 
mild restriction, and moderately severe diffusion defect.  
The examiner's diagnosis was nicotine dependence, and COPD, 
mild.  

It is noted that the FEV-1 and FEV-1/FVC ratio testing 
results of the July 1998 VA pulmonary testing translate, 
under Diagnostic Code 6604, to no more than the criteria for 
a 10 percent rating.  (A 10 percent rating is warranted with 
FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent predicted.)  However, the DLCO value(SB) translates 
to no more than the criteria for a 60 percent evaluation 
under Diagnostic Code 6604.  

On repeat VA examination in November 1998, the veteran's 
claims folder was reviewed, including its documented clinical 
history contained therein.  The veteran indicated that he had 
not been hospitalized for any lung problems or incapacitated 
for the same.  The veteran reported a lot of problems with 
his left knee, with an ability to walk only a block or two 
before his knee bothers him, with pain, locking and give-way 
symptoms reported. As pulmonary function tests could not be 
completed due to a current respiratory infection, VA testing 
results of a few months earlier in July 1998 were used, as 
reported above.  The diagnoses were COPD; diabetes mellitus; 
history of hepatitis, lab work normal; left knee degenerative 
joint disease; impingement syndrome, mild degenerative joint 
disease, shoulders, right worse than left; and, post-
traumatic arthritis, right hand.  The VA examiner's November 
1998 report includes the medical opinion that the veteran's 
main physical problem seemed to be his non-service-connected 
left knee disorder.  The examiner was of the medical opinion, 
as on prior examination, that the veteran's service-connected 
COPD was only "mild" and that none of the veteran's 
disabilities precluded sedentary employment.   

Private and VA treatment records dated from 1978 to October 
2002 similarly show treatment for multiple non-service-
connected disorders, including congestive heart failure.  
Significantly, one record includes the view that the 
veteran's breathing difficulty and dyspnea are due to his 
non-service-connected congestive heart failure.  This was 
supported in a subsequent record that reflected the presence 
of severe congestive heart failure, with ejection fraction of 
24%.  Later records reveal a large left ventricle, a large 
mixed area of infarct and ischemia in the interiolateral wall 
of the heart, and a history of poor ejection fraction of the 
heart, with mitral valvular regurgitation.  

Further, on VA examination in March 2003, chest x-ray studies 
revealed no evidence of any COPD, no congestive failure, or 
other pulmonary abnormality.  Additionally, the veteran was 
thought to have given a "questionable effort" on pulmonary 
function testing undertaken at that time.  This revealed an 
FEV-1 of 65% of predicted, with an FEV-1/FVC ratio of 74%, 
and a DLCO of 45%.  The examiner found that these findings 
represented no more than "mild" airway obstruction.  
Diagnoses were ischemic heart disease with decreased cardiac 
ejection fraction, characterized in the report as 
significant, and COPD, characterized as mild.    

In addition, the March 2003 VA examination of the veteran 
included a thorough review of his documented clinical history 
and two volume VA claims folder.  While the veteran gave a 
history of not being able to leave the house or to do much 
during the day as a result of his COPD, the examiner noted 
that the medical records do not show that the veteran has 
been advised to bed rest for acute exacerbations, nor had bed 
rest been prescribed by any physician as due to his service-
connected disability.  The veteran's COPD was not considered 
severe enough to cause cor pulmonale, etc. and it was opined 
that the cardiac findings are not secondary to COPD.  
Further, since the COPD was only mild, it was more likely 
that the bulk of the veteran's symptoms of dyspnea are due to 
his cardiac problems rather than COPD.  

Regarding employability, the examiner was of the medical 
opinion that the veteran's service connected COPD does not 
render him unemployable.  The basis of this opinion was that 
the pulmonary function testing shows only mild obstruction 
due to COPD, the veteran's ischemic heart disease is the main 
cause of the reported dyspnea, and the physical examination 
and echocardiogram did not identify cor pulmonale or 
pulmonary hypertension from the COPD, or other findings that 
would indicate the veteran is unemployable because of his 
COPD.  

Also of record is the September 2002 report of a private 
physician, K.J. Chang, MD., who apparently evaluated the 
veteran at the request of the veteran's attorney.  Dr. Change 
was apparently unaware of the veteran's long diagnosed heart 
disorder.  At the time of this evaluation, FVC was 70% of 
predicted, FEV-1 was 66% of predicted, and the veteran's 
obstructive capacity was considered mildly impaired, but with 
significant air trapping.  Diffusion capacity, however, was 
recorded as 27% of predicted which was thought to show severe 
impaired diffusion capacity.  It also was felt that the 
veteran had a predominance of emphysema or an emphysematous 
component to his COPD.  Dr. Chang added the he could not give 
the veteran an exact percentage of amount of disability due 
to COPD, adding that the veteran's history includes no 
"other underlying medical problems that he has at this point 
in time aside from the COPD."   

In view of the foregoing, the veteran's COPD does not appear 
to warrant an evaluation higher than that assigned by the RO.  
Indeed, the majority of the evidence suggests that his 
impairment is only mild, although it must be acknowledged 
that the private evaluation in September 2002 included a 
finding suggestive of severe impairment.  That isolated 
finding, however, must be considered in the context of the 
entire disability picture, including the fact that this 
examining physician was apparently unaware of the veteran's 
significant heart disease.  In contrast, the other evidence 
clearly establishes the fact of this additional disability, 
and the opinions and findings set forth in these other 
records contemplate that fact.  As such, these other records 
carry more evidentiary weight to support the conclusion that 
the disability evaluation currently in effect should not be 
increased.  

With regard to the veteran's nicotine dependence, that has 
been evaluated as analogous to an unspecified neurosis under 
Diagnostic Code 9410.  This Code provides for a non-
compensable (zero percent) rating when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning, 
or to require continuous medication.  A 10 percent evaluation 
is assigned for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.  

The veteran is not shown to require any treatment for his 
service-connected nicotine dependence, he has not 
identified-and the medical evidence of record does not 
show-any symptoms of his nicotine dependence other than his 
continued smoking.  He is not on continuous medication.  
Additionally, his nicotine dependence is not shown to result 
in any mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks.  As 
such the veteran's nicotine dependence appears to be rated 
appropriately.  

Although the evidence shows the veteran fails to meet the 
minimum schedular criteria for TRIU benefits, the matter does 
not end there.  The Board must consider whether the evidence 
shows the veteran is nevertheless unable to secure and follow 
a substantially gainful occupation by reason of service 
connected disability.  The evidence shows, however, that the 
veteran's service connected disabilities do not render him 
unemployable.  This was made explicit in the opinions 
provided in the 1998 and 2003 VA examination reports, which 
showed only mild impairment from service connected 
disability.  As indicated above, the examiner in 1998 offered 
that none of the veteran's disabilities preclude sedentary 
employment, and the 2003 examiner stated that the veteran's 
COPD "does not render him unemployable."  

Even allowing that the evidence may suggest that the veteran 
might be unemployable as a result of his non-service-
connected disabilities or the combined effects of service-
connected and non-service-connected disabilities, a 
determination in either regard does not support of finding of 
unemployability due to service-connected disability.  (Here 
there is no confusion as to symptoms being attributable to a 
service connected disability versus a non-service connected 
disability, as would otherwise require attributing all 
symptoms to service connected disability.)  Solely as regards 
the service-connected disability, the medical evidence simply 
does not demonstrate that, considering even the veteran's 
lowest education level alleged, but additional training 
received and employment history, service-connected disability 
would preclude all forms of employment.  

In sum, the level of industrial impairment medically 
attributed to service-connected COPD and nicotine dependence 
is not of such severity as to preclude the veteran from 
obtaining or retaining substantially gainful employment.  
While the veteran may be unemployable due to age or non-
service-connected heart disease, he is not medically shown to 
be unemployable as a result of his service-connected 
disabilities.  A total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability is not warranted.  






	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.  

                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



